RICE, C. J.
The main question is, whether the deed executed by Jacob Pruitt to the respondents, on the 29th day of September, 1855, a copy of which is set forth in “ exhibit B ” to the bill, is a general assignment, by which a preference or priority of payment is given to some of his creditors over all his other creditors. The facts averred in the answer are reconcilable with an affirmative response to that question, and with the allegations of the bill not denied or disproved in any manner whatever. Upon the facts thus averred, the “respondents submit, that whether said instrument is a general assignment or not, is purely a legal question upon the facts, and deny that it was a general assignment, unless the law makes it so upon the facts ; and in case the question of general assignment or not is regarded as a matter of fact, and hot ■ of law, then respondents deny it as a matter of fact.” The quotation thus made from the answer contains .everything in it which has even the semblance of a denial or contradiction of any of the allegations of the bill.
If anything contained in that quotation can be construed into a denial of any allegation of the bill, it cer*444tainly is a denial of no more than the single allegation “ that said paper writing is a general assignment.” Conceding, then, that the answer does deny that single allegation, and regarding that allegation as expunged, the other allegations of the bill not contradicted by the answer very clearly show, that the deed executed by Jacob Pruitt on the 29th day of September, 1855, is a general assignment, by which a preference or priority of payment is given to some of his creditors over all others. — Holt & Chambers v. Bancroft, Betts & Marshall, 30 Ala. Rep.
As the deed appears to be of that character, it,, enures “ to the benefit of all the creditors of the grantor equally,” by virtue of the provisions of section 1556 of the Code.
The chancellor erred in dismissing the bill. For that error, his decree is reversed, and the cause remanded, to "be proceeded in consistently with this opinion. The ap-pellees must pay the costs of the appeal.